IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00266-CR

ALEC NAVA,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-2080-C2


                            ABATEMENT ORDER


       On January 3, 2019, Alex Nava’s retained counsel filed a brief pursuant to Anders

v. California and a motion to withdraw stating that after “a professional evaluation of the

record in this case and a thorough review of applicable law, [counsel] has reached the

conclusion that there are no arguable grounds to be advanced to support an appeal and

the appeal is frivolous under the standards applied in Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).” On June 5, 2019, this Court entered an Order
allowing Nava’s retained counsel to withdraw. The Order required Nava within 30 days

from the date of the Order to 1) retain new counsel, 2) take other action showing his desire

to pursue his appeal, including but not limited to requesting the appointment of another

attorney if he cannot afford one, or 3) notify this Court that he no longer desires to pursue

his appeal.

        On June 12, 2019, Nava notified this Court that he wants to continue his appeal

and that he would like appointed counsel. We abate this appeal to the trial court to hold

a hearing within 30 days of the date of this Order to determine whether Nava is entitled

to receive a court-appointed attorney, and if so, to appoint new counsel on appeal. The

supplemental clerk’s and reporter’s records, if any, are ordered to be filed within 45 days

of the date of this Order.




                                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed July 9, 2019
Do not publish
[RWR]




Nava v. State                                                                          Page 2